Citation Nr: 1229235	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a headache disability, to include as secondary to the Veteran's service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from July 1970 to December 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  The Veteran presented testimony at a Board hearing in September 2010, and a transcript of the hearing is associated with his claims folder.  This matter was remanded in December 2010 and March 2012 for additional development. 

In the Board's 2010 remand, it was noted that the issue of entitlement to service connection for an eye disability had been raised by the record (see hearing transcript), but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board referred this issue to the AOJ for appropriate action.  At present, it remains unclear whether this issue has been adjudicated, and it is referred once again to the RO for appropriate action.  The Veteran has also, through the record, raised the issue of entitlement to service connection for obstructive sleep apnea (OSA).  This claim has not been adjudicated by the AOJ, and is likewise referred to the RO for appropriate action.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

It is noted that the Veteran submitted additional evidence in May 2012.  Although much of the submitted evidence duplicated records that were already in the claims file, the Veteran did include a 1993 treatment record diagnosing him with sleep apnea.  This evidence has not been considered by the RO, and the Veteran has not waived such consideration.  However, the Board finds that this evidence is not relevant to the adjudication at hand, in that the evidence that is already of record shows that the Veteran had been diagnosed with obstructive sleep apnea; and nowhere has it been suggested that obstructive sleep apnea was the result of the Veteran's military service.  As such, adjudication of the Veteran's headache complaint may proceed.


FINDING OF FACT

The weight of the evidence is against a finding that a headache disability either began during or was otherwise caused by the Veteran's military service, or was aggravated by his service connected diabetes mellitus. 


CONCLUSION OF LAW

Criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

It is noted that the Veteran's claims file has been rebuilt as his original claims folder was regrettably misplaced and cannot be located.  Therefore, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The RO fulfilled this duty by making reasonable attempts to locate the original claims file and then, when such attempts were exhausted, by rebuilding the claims file to the most complete extent possible.  An August 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  Additionally, in an August 2007 letter, the RO informed the Veteran that his claims file had regrettably been misplaced and that it needed to be rebuilt.  He was asked to supply any documents in his possession which might assist in this process.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's heightened duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, and the Veteran testified at a hearing before the Board.  Additionally, the Veteran has been provided with several VA examinations (the reports of which have been associated with the claims file).  There has been no argument voiced in any way challenging the adequacy of the most recent opinion. 

The Veteran's complete service treatment records (STRs) are unavailable; however, his service personnel records were obtained, and the Veteran did submit a single service treatment record showing a complaint of a headache while in service.  The Veteran has not identified any other pertinent evidence that remains outstanding. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran is seeking service connection for headaches.  At his hearing before the Board, he suggested several potential service-related causes for his headaches.  

One theory is that his headaches have either been caused or aggravated by his service connected diabetes.  Specifically, he testified that his headaches have worsened since he developed diabetes mellitus.  The Veteran has also suggested that his headaches began while in service, pointing to a single VA treatment record showing a headache complaint.  Alternatively, he has asserted that his headaches are actually caused by allergies, which had their onset during active service, testifying that he now takes allergy medicine when he gets a headache.  The Board will address each of these theories.

As an initial point, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

However, the exclusive list of diseases which are covered by this presumption are: 
AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy (meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Of note, neither headaches, nor obstructive sleep apnea, are conditions which are presumptively related to herbicide exposure.  As such, while the Veteran is presumed to have been exposed to herbicides while in service, such exposure cannot serve to link his headaches to his time in service.

As noted, the Veteran's claims file was lost and as a result, only a single service treatment record is available.  This record is dated in April 1972 and details an optometry clinic appointment.  It was noted that the Veteran complained that sometimes his eyes were blurry, and he described experiencing non-specific headaches that started in the supra orbital area.  However, no headache disorder was diagnosed or treated, no sinus or allergies were found to be present, and no significant medical history was listed. 

Following service, no evidence of any treatment, either private or VA, is of record for a number of years.  In February 2001, the Veteran was noted to be doing well, and he denied any problems.  He stated that his blood pressure had been under control.  No headaches were either reported or found on examination.

In June 2001, the Veteran was seen following a radical prostatectomy.  It was noted that his past medical history included hypertension, but was negative for any cancer, gastrointestinal symptoms, peptic ulcer disease, inflammatory bowel disease or hepatitis.  Additionally, a review of the Veteran's systems was negative for any significant problems.  A neurologic examination was without any gross motor or sensory deficit.  No headaches were mentioned.

In October 2001, the Veteran was again noted to be neurologically intact.  In November 2001, he was seen for vertigo with an unsteady gait.  However, it was noted specifically that he did not have any headaches.  His sinuses were nontender.  The Veteran was scheduled for an appointment with neurology.

In February 2002, the Veteran presented for treatment with sinus and head congestion and it was noted that his wife had the flu.  The Veteran was given a Z-pack.  In March 2003, he again had some drainage, and was again given a Z-pack.  In October 2003, the Veteran was noted to be neurologically intact.

In July 2004, the Veteran went for a check-up at which he complained of increased head pressure/dizziness when he bent over and then rose.  He also complained of headaches, but no actual headache disability was diagnosed.

In February 2005, the Veteran was noted to have been diagnosed with diabetes mellitus.

In June 2006, the Veteran was seen at VA for an Agent Orange examination.  The medical professional noted problems including hypertension, prostate cancer, erectile dysfunction, neuropathy, hearing loss, diabetes mellitus, and depression.  However, no mention of headaches was made.  

It is noted that VA treatment records were also reviewed, but no mention of headaches was made in treatment records from 2007-2010.

At a VA examination for diabetes mellitus in April 2010, the Veteran's diabetes mellitus was noted to have been asymptomatic for six years. 

In September 2010, the Veteran testified at a hearing before the Board.  He denied receiving any private treatment for headaches.  He stated that he took several allergy medications and a nasal medication for his headaches.  The Veteran asserted that while on active duty he was diagnosed with a headache condition.  He stated that in 1972 his eyes were irritated and itchy and he was experiencing headaches.  This was noted to be shown by the service treatment record that is in the Veteran's claims file.  The Veteran was asked if he had ever been diagnosed with a headache condition or disability, to which he responded that he had only received treatment.  He did assert that since he got diagnosed with diabetes mellitus, his headaches had worsened.  However, he denied having ever be told be a medical professional that his headaches were actually either the result of, or aggravated by, his diabetes mellitus.  

The Veteran stated that he would take allergy medication if he got headaches, and that if he did not take the medication he would get pain in the temple region.  He reported experiencing headaches, lasting several hours, approximately every other day, depending on the weather.  The Veteran indicated that he began having sinus problems while in service, although it is noted that he has not been service connected for any sinus condition.  Moreover, the service treatment record that has been located specifically noted no history of any sinus trouble.  The Veteran denied seeking any medical treatment for headaches until after he began having prostate problems.

Following the hearing, the Board remanded the Veteran's claim to obtain a medical opinion assessing the etiology of the Veteran's headaches.  In June 2011, the Veteran underwent a VA examination.  The examiner noted the service treatment record describing headaches, and reviewed the Veteran's claims file, although he did not see a transcript from the Board hearing.  The examiner noted that following service, the first medical records appeared around 1999 and dealt with prostate problems.  The examiner also noted the July 2004 complaint of headaches with sinus pressure.  The examiner stated that there was scant evidence of a headache disorder that would date back to service.  In fact, even the headache complaint in service was noted to be in conjunction with an optometry appointment at which he was being evaluated for spectacles.  The examiner explained that such a setting led him to believe that the complained of headaches were eye-strain related, particularly since there was no mention of associated neurologic symptoms at that time, as are presently seen.  The examiner added that diabetes mellitus is not a medically recognized cause of headaches so a relationship was unlikely.  The examiner noted that a headache might occur with hypo or hyperglycemia, but without any timing in relationship to meals or medication, the examiner explained that this too was unlikely.  Additionally, the examiner noted that he Veteran had asserted that his headaches had begun years before the onset of his diabetes mellitus, and therefore the relationship would be moot.  The examiner stated that by the Veteran's history there was no pattern, timing, or seasonality to his headaches, which made a relationship with his allergies unlikely.  The examiner noted that obstructive sleep apnea is the only respiratory issue that is frequently associated with headaches, but erroneously stated that there was no diagnosis of obstructive sleep apnea at present.  For example, a treatment record from January 2007 shows that the Veteran was diagnosed with severe obstructive sleep apnea, and noted that on occasion he would wake up with a headache.  However, as will be discussed, the examiner was asked subsequently review the Veteran's claims file, and after that he acknowledged that the Veteran had in fact been diagnosed with obstructive sleep apnea.  In conclusion, the examiner opined that it was unlikely that the Veteran's headaches were caused by a respiratory condition including allergies.  The examiner added that the Veteran's headaches were not a disability to a compensable degree.

In December 2011, the Veteran wrote that he had continued to experience headaches from 1972 to the present.  He added that he had been treated for obstructive sleep apnea for years.  He also added that he thought herbicide exposure in service might have caused a respiratory condition.  

In a private treatment records from September 2011, it was noted that the Veteran had been experiencing migraine headaches for approximately one month.  This was noted to be a new problem.  He stated that the pain was not similar to prior headaches.  Medication was prescribed, but no opinion was provided as to the etiology of the condition.

In March 2012, the Veteran's claims file was returned to the VA examiner for an addendum opinion, specifically he was asked to address whether the Veteran's headaches were caused or aggravated by his diabetes mellitus.  The examiner noted that he had reviewed the Veteran's claims file, including the transcript of his Board hearing.  The examiner opined that it was less likely than not that the Veteran's headaches were caused by an in-service injury, event, or illness.  The examiner noted the Veteran's contention that his obstructive sleep apnea might have caused his headaches, but observed that obstructive sleep apnea is not service connected at this time.  The examiner added that it was less likely than not that the Veteran's headaches were either secondary to or aggravated by a service connected disability. 

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

As an initial point, the VA examiner, who has reviewed the Veteran's claims file on several occasions and examined the Veteran, has not found that the evidence supports the diagnose of an actual headache disability to a compensable degree; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover, even if it were accepted that the Veteran had a current headache disorder, the evidence simply does not in any way relate such a condition to the military service.

As noted, the Veteran has suggested a number of possible ways in which a headache condition might be linked to his military service.

He has suggested that a headache condition began in service.  To this end, the Veteran pointed to a single service treatment record showing a complaint of headaches.  However, as the VA examiner pointed out, that this was in conjunction with a optometry appointment, and it was thought that any headache would have been related to eye issues at that time and thus would have since resolved.

Moreover, to the extent that the Veteran argues that he has experienced headaches since service, the fact remains that the evidence of record weighs heavily against a finding of continuity of symptomatology.  Here, the Veteran separated from service in 1973, yet no headache complaints are of record for multiple decades thereafter, and the Veteran's statements and testimony lack any meaningful detail as to the development headaches.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  This is found to weigh against any allegation that the Veteran has experienced a headache disorder since service.  Additionally, even in the earliest post-service treatment records from 2001, the Veteran was not noted to be experiencing any headaches and no headache condition was listed in his past medical history.  As such, the Board finds that continuity of symptomatology has not been established. 

While the Veteran is competent to report his headache symptomatology, he is not shown to possess the requisite medical expertise to diagnose or provide a medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran is not considered competent to diagnose a headache condition or to relate it to congestion, to obstructive sleep apnea, or to sinus problems.  His statements are likewise not competent to establish that his diabetes mellitus either caused or aggravated his headaches, as this too is a medically complex question.

As such, a medical opinion of record would be necessary to provide the requisite nexus between a current headache disorder and the Veteran's military service.  Here, however, the examiner found that it was less likely than not that any current headache disorder either began during or was otherwise caused by the Veteran's military service.  This opinion has not been rebutted or questioned by any additional medical professional and the examiner's conclusions were supported by and grounded in the evidence of record.  As such, the examiner's opinions are found to be quite probative as to the issue of service connection for headaches and they are entitled to great weight.

With regard to the Veteran's various additional theories suggesting that his diabetes mellitus has aggravated or caused a current headache disorder, the examiner also found that this theory was not medically supported, explaining that headaches were not noted to be caused by diabetes mellitus.  It is noted that the Veteran asserted that his headaches had worsened since being diagnosed with diabetes mellitus.  However, correlation is not the same as causation.  Nevertheless, the examiner did consider the Veteran's contentions, but concluded that it was less likely than not that the Veteran's headaches were either secondary to or aggravated by a service connected disability.

To the extent that the Veteran believes that his headaches are caused by sinus problems or by obstructive sleep apnea, he is not service connected for either sinus problems or obstructive sleep apnea.

As such, the criteria for service connection for a headache disorder have not been met, and the Veteran's claim is denied.



 

ORDER

Service connection for a headache disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


